Citation Nr: 1427549	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for left ear hearing loss prior to July 7, 2009.  

2.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel




INTRODUCTION

The Veteran served on active duty from August 1959 to January 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a July 2010 rating decision, the RO granted service connection for right ear hearing loss and thus the Board has identified the issues as set forth on the title page.

The Board is also remanding the Veteran's claim of entitlement to a compensable disability rating for left ear hearing loss prior to July 7 2009.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for a compensable rating for left ear hearing loss for the period before July 7, 2009, when he established his entitlement to service connection for bilateral hearing loss as a consequence of the grant of service connection or right ear hearing loss, the Veteran was afforded a VA audiological examination in September 2009.  The VA examiner merely noted that the Veteran was not employed but also commented that there was no effect on occupational functioning and daily activities as a result of the Veteran's disability.  No clarification or further comment was provided.  This finding is inconsistent with the Veteran's report that his hearing loss does have an impact on his daily activities.  In addition, the examiner who performed the May 2010 VA audiological examination similarly did not describe the functional effects caused by a hearing disability in the report.  Therefore, because the VA examiners did not comment on the specific functional effects of the Veteran's hearing loss, the Board finds that it has no discretion and must remand this issue to obtain a retrospective opinion addressing the impact of his hearing loss on his daily functioning for the period before July 7, 2009.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); see also Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associating any pertinent, outstanding records with the claims folder

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his hearing loss and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities since July 2009.  All indicated tests should be conducted. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case, and give the Veteran an opportunity to respond before returning the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

